     Case 2:20-cv-00588-KJM-AC Document 18 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM JEROME MARQUISE COOK,                     No. 2:20-cv-0588 KJM AC P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    WEST,
15                       Defendant.
16

17          On June 11, 2021, plaintiff’s complaint was screened. ECF No. 15. At that time, it was

18   determined that the pleading failed to state claims upon which relief may be granted against the

19   sole defendant, and plaintiff was given thirty days leave to file an amended complaint. See id. at

20   3-4, 6 (finding no cognizable First or Eighth Amendment violations and informing that emotional

21   injury alone is not actionable). Thirty days from that date have since passed, and plaintiff has

22   neither filed an amended complaint nor responded to the court’s order in any way.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED without

24   prejudice for failure to prosecute. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
                                                       1
     Case 2:20-cv-00588-KJM-AC Document 18 Filed 07/20/21 Page 2 of 2


 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   DATED: July 20, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
